Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) received on 6/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
	[0003] of the instant Specification states, “At present, hospital have…” which is grammatically incorrect. It appears that this should be corrected to, “At present, hospitals have…”.
	[0017] of the instant Specification states, “information about open and close of a door…” which is grammatically incorrect. It appears that this should be corrected to, “information about opening and closing of a door …”.
	[0019] of the instant Specification states, “about open of the door”, which is grammatically incorrect. It appears that this should be corrected to, “about opening of the door”.

Claim Objections
Claims 2, 5, 9, 15 and 18 are objected to because of the following informalities:  
	Claim 2, Lns. 3-4 recite, “a switcher is arranged in respective groove”, which is grammatically incorrect. It appears that this limitation should be corrected to “a switcher which is arranged in each respective groove”.
	Claim 5, Ln. 3 recites, “the alarm message includes”, which is grammatically incorrect. It appears that this limitation should be corrected to “the alarm message including”.
	Claim 9, Lns. 3-4 recite, “a switcher is arranged in respective groove”, which is grammatically incorrect. It appears that this limitation should be corrected to “a switcher which is arranged in each respective groove”.
	Claim 15, Ln. 2 recites, “information about open and close of a door”, which is grammatically incorrect. It appears that this limitation should be corrected to “information about opening and closing of a door”.
	Claim 18, Ln. 2 recites, “and in case where the server”, which is grammatically incorrect. It appears that this limitation should be corrected to “and in a case where the server”.
	Claim 18, Ln. 3 recites, “information about open of the door”, which is grammatically incorrect. It appears that this limitation should be corrected to “information about opening of the door”.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a position collector configured to acquire a position of the sample container placed on the rack body in claims 1, 7, 8, and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0008] of the Pre-Grant Publication of the instant Application, US 2020/0206746 A1 (“Fu”) teaches the position collector being an array of grooves on a tray for mating with respective sample containers, a switcher arranged in respective grooves, wherein the switcher is turned on when the sample container is inserted into the corresponding groove; and a position scanner configured to scan an ON-state of the switcher in the respective groove to determine the position of the sample container on the rack body. For purposes of examination, the examiner will interpret the position collector to be an array of grooves on a tray for mating with respective sample containers, a switcher arranged in respective grooves, wherein the switcher is turned on when the sample container is inserted into the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, Ln. 2 recites, “a bottom compartment”. However, it is unclear where the bottom compartment is located on the sample rack. Further, it is unclear how there can be a bottom compartment without a corresponding top compartment. Further clarification is needed.
Claim 13, Lns. 2-3 recite, “configured to receive the identification information of the sample to be inquired via a terminal in communication with the server”. However, it is unclear if this terminal is the same or different from the mobile terminal previously recited in Claim 10. Further clarification is needed.
Claim 14 recites, “a preservation device configured to: place the sample access kit; in response to the placement of the sample access kit, communicate with the sample rack…via the communicator…and communicate with the server…” However, it is unclear how a preservation device would be capable of performing these actions. It appears that these actions would need to be performed by a communication device or other control device located within the preservation device. Further clarification is needed.
Claims 15, 16, and 18 contain similar issues regarding the capabilities of the preservation device as claim 14, and are similarly rejected.
Claim 14 recites the limitation "the identification information of the preservation device and related operation information of the preservation device" in Lns. 8-9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “identification information of the preservation device and related operation information of the preservation device”. Further, it is unclear what the term “related operation information” means, and what the scope of the related operation 
Claim 18 recites the limitation “the operation information about open of the door of the preservation device” in Lns. 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “operation information about opening of a door of the preservation device”.
Claim 17 has been rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Translation of CN Pub. No. 202018677; hereinafter Hu), further in view of Fujita (US Pub. No. 2008/050279).

Regarding claim 1, Hu discloses a sample rack ([0033], see Figs. 1, 4 at sample rack 108 for storing test samples 110). The rack comprises: 
	a rack body for placing a sample container ([0033], see Figs. 1, 4 at sample rack 108). 
	A position collector configured to acquire a position of the sample container placed on the rack body ([0033], trigger switches 112 are formed in an array to sense when a sample 110 has been placed inside, see Figs. 1, 4, and 5, which shows that the switches 112 are formed in grooves, [0030]-[0031], a signal encoder 106 connects with the signal from the trigger switch for encoding the signal relating to the triggered trigger switch position information, and transmits encoded signal to the processor, see Figs. 1, 3. The device therefore comprises an array of grooves in a tray, a switcher in respective grooves, and a position scanner that is configured to scan an ON-state of the switchers in respective grooves to determine the position of the sample container. This corresponds to the position collector as interpreted under 35 U.S.C. 112(f) shown in the Claim Interpretation section).
	A communicator configured to transmit the acquired position of the sample container on the rack body ([0030]-[0031], the signal encoder transmits encoded signal related to the triggered trigger switch operation to the processor).
	Hu fails to explicitly disclose that the communicator is configured to transmit identification of the sample rack.
	Fujita is in the analogous field of sample racks (Fujita [0012]). Fujita teaches a communicator that is configured to transmit identification of a sample rack (Fujita; [0070], a bar code reader 3 reads rack identification information to identify a rack by reading barcode 201a of rack 201, [0092], the values of the read barcode may be received by a receiver. This implies that the barcode reader is capable of transmitting identification information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communicator in the sample rack of Hu to be configured to transmit identification of a sample rack as in Fujita. Fujita teaches that sample rack identification information can be read and transmitted in order to identify the type of sample tube held in a rack (Fujita; [0070], [0092]).
Note: The instant Claims contain a large amount of functional language (ex: “for placing a sample container”, “configured to transmit…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  
 
Regarding claim 2, modified Hu discloses the sample rack according to claim 1. Modified Hu further discloses that the rack body has a tray (Hu; [0033], see Figs. 1, 4, and 5, which shows that the switches 112 are formed in grooves in a tray). Modified Hu further discloses that the position collector comprises: 
	an array of grooves arranged on the tray for mating with the respective sample container (Hu; [0033], see Figs. 1, 4, and 5, which shows that the switches 112 are formed in grooves in a tray). A switcher is arranged in each respective groove, wherein the switcher is turned on when the sample container is inserted into the corresponding groove (Hu; [0033], see Figs. 1, 4, and 5 at switches 112). 
	A position scanner configured to scan an ON-state of the switcher in the respective groove to determine the position of the sample container on the rack body ([0030]-[0031], a signal encoder 106 connects with the signal from the trigger switch for encoding the signal relating to the triggered trigger switch position information, and transmits encoded signal to the processor, see Figs. 1, 3).

Regarding claim 6, modified Hu discloses the sample rack according to claim 1. Modified Hu further discloses an indicator configured to receive the position of the sample container on the sample rack from the communicator and indicate the position of the sample container on the sample rack ([0037], an indicator 114 is lit when the processor receives index information corresponding to the test sample located at the respective position, see Fig. 6 at indicator 114. The index information has been indirectly received from the communicator. Further, the indicator appears capable of receiving the position of the sample container from the communicator).

Regarding claim 8, Hu discloses a sample access kit ([0033], see Figs. 1, 4 at sample rack 108). The kit comprises: 
	a sample rack ([0033], see Figs. 1, 4 at sample rack 108). The sample rack comprises: 
	a rack body for placing a sample container ([0033], see Figs. 1, 4 at sample rack 108). A position collector configured to acquire a position of the sample container placed on the rack body ([0033], trigger switches 112 are formed in an array to sense when a sample 110 has been placed inside, see Figs. 1, 4, and 5, which shows that the switches 112 are formed in grooves, [0030]-[0031], a signal encoder 106 connects with the signal from the trigger switch for encoding the signal relating to the triggered trigger switch position information, and transmits encoded signal to the processor, see Figs. 1, 3. The device therefore comprises an array of grooves in a tray, a switcher in respective grooves, and a position scanner that is configured to scan an ON-state of the switchers in respective grooves to determine the position of the sample container. This corresponds to the position collector as interpreted under 35 U.S.C. 112(f) shown in the Claim Interpretation section). A communicator configured to transmit the acquired position of the sample container on the rack body ([0030]-[0031], the signal encoder transmits encoded signal related to the triggered trigger switch operation to the processor). 
(the sample container is not positively recited; however, Hu teaches a bar code on a container in [0029], Fig. 2).
	Hu fails to explicitly disclose that the communicator is configured to transmit identification of the sample rack.
	Fujita is in the analogous field of sample racks (Fujita [0012]). Fujita teaches a communicator that is configured to transmit identification of a sample rack (Fujita; [0070], a bar code reader 3 reads rack identification information to identify a rack by reading barcode 201a of rack 201, [0092], the values of the read barcode may be received by a receiver. This implies that the barcode reader is capable of transmitting identification information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communicator in the sample access kit of Hu to be configured to transmit identification of a sample rack as in Fujita. Fujita teaches that sample rack identification information can be read and transmitted in order to identify the type of sample tube held in a rack (Fujita; [0070], [0092]).

Regarding claim 10, Hu discloses a sample access system ([0033], see Figs. 1, 4 at sample rack 108). The system comprises: 
	a sample access kit comprising a sample rack and a sample container ([0033], see Figs. 1, 4 at sample rack 108 and sample container 110). 
([0033], see Figs. 1, 4 at sample rack 108). A position collector configured to acquire a position of the sample container placed on the rack body ([0033], trigger switches 112 are formed in an array to sense when a sample 110 has been placed inside, see Figs. 1, 4, and 5, which shows that the switches 112 are formed in grooves, [0030]-[0031], a signal encoder 106 connects with the signal from the trigger switch for encoding the signal relating to the triggered trigger switch position information, and transmits encoded signal to the processor, see Figs. 1, 3. The device therefore comprises an array of grooves in a tray, a switcher in respective grooves, and a position scanner that is configured to scan an ON-state of the switchers in respective grooves to determine the position of the sample container. This corresponds to the position collector as interpreted under 35 U.S.C. 112(f) shown in the Claim Interpretation section). A communicator configured to transmit the acquired position of the sample container on the rack body ([0030]-[0031], the signal encoder transmits encoded signal related to the triggered trigger switch operation to the processor). 
	The sample container has an identification disposed thereon, the identification representing identification information of a sample contained in the sample container ([0029], the container has a bar code attached thereto, see Fig. 2). 
	A mobile terminal configured to: scan the identification on the sample container to acquire the identification information of the sample contained in the sample container ([0029], collector 102 may be a bar code scanner connected with processor 100 for collecting specimen ID information to be stored, see Fig. 1 at bar code scanner 102); and communicate with the sample rack to acquire the identification information of the sample rack and the ([0029], [0030], the trigger switch position information may be a code. Therefore, the collector 102, which is a bar code scanner, appears capable of acquiring identification information of the sample rack as well as positional information of the sample container on the sample rack).
	Hu fails to explicitly disclose that the communicator is configured to transmit identification of the sample rack.
	Fujita is in the analogous field of sample racks (Fujita [0012]). Fujita teaches a communicator that is configured to transmit identification of a sample rack (Fujita; [0070], a bar code reader 3 reads rack identification information to identify a rack by reading barcode 201a of rack 201, [0092], the values of the read barcode may be received by a receiver. This implies that the barcode reader is capable of transmitting identification information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communicator in the sample access system of Hu to be configured to transmit identification of a sample rack as in Fujita. Fujita teaches that sample rack identification information can be read and transmitted in order to identify the type of sample tube held in a rack (Fujita; [0070], [0092]).

Regarding claim 11, modified Hu discloses the sample access system according to claim 10. Modified Hu further discloses a server configured to communicate with the mobile terminal to receive and to register the identification information of the sample, the identification information of the sample rack, and the position of the sample container on the sample rack (Hu; [0036], a processor 100 stores information associated with the specimen identification information and position information. Further, the processor appears capable of storing information related to the identification information of the sample rack).

Regarding claim 12, modified Hu discloses the sample access system according to claim 11. Modified Hu further discloses that the server is further configured to: 
	perform a registration operation after receiving the identification information of the sample, the identification information of the sample rack accommodating the respective sample container, and the position of the respective sample container on the sample rack (Hu [0036], the processor stores information in the database. Therefore, it appears capable of storing and registering the sample identification information, sample rack identification information, and sample container position information). 
	Receive identification information of the sample to be inquired from a user, inquire the identification information of the sample rack accommodating the respective sample container and the position of the respective sample container on the sample rack according to the identification information of the sample, and notify the user (Hu [0040], a searching interface is included on the processor, which, after finding the container inquired, lights an indicator to show where the searched for container is located. Therefore, the processor appears capable of receiving identification information from a user, inquiring for information within the server, and notifying the user).

Regarding claim 13, modified Hu discloses the sample access system according to claim 12. Modified Hu further discloses that the server is further configured to receive the (Hu [0036], [0040], the server of Hu appears capable of receiving identification information of a sample to be inquired via a terminal).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Fujita, as applied to claims 1, 2, 6, 8, and 10-13 above, further in view of Gillespie et al. (US Pat. No. 6,610,936; hereinafter Gillespie).

Regarding claim 3, modified Hu discloses the sample rack according to claim 2. Modified Hu further discloses the switcher (see Claim 2 above at Hu teaching the switcher in [0033], Figs. 1, 4, 5).
	Modified Hu fails to explicitly disclose that the switcher is composed of two conductive portions and an insulating layer disposed therebetween.
	Gillespie is in the analogous field of object position detectors (Gillespie Col. 1 Lns. 18-24). Gillespie teaches a switcher that is composed of two conductive portions and an insulating layer disposed therebetween (Gillespie; Col. 5 Lns. 53-65, a matrix of conductive lines are placed on a printed circuit board to form a position sensing system. A printed circuit board substrate is insulating, Col. 2 Lns. 52-58, see Figs. 2C-2D at conductive traces 26 and 30 on top surface 28 of substrate 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switcher of modified Hu to be composed of two conductive portions and an insulating layer disposed therebetween as in Gillespie. Gillespie teaches that a device with two conductive portions and an insulating layer disposed (Gillespie; Col. 5 Lns. 53-65, Col. 2 Lns. 52-58).

Regarding claim 9, modified Hu discloses the sample access kit according to claim 8. Modified Hu further discloses that the rack body has a tray (Hu; [0033], see Figs. 1, 4, and 5, which shows that the switches 112 are formed in grooves in a tray). Modified Hu further discloses that the position collector comprises: 
	an array of grooves arranged on the tray for mating with respective sample containers (Hu; [0033], see Figs. 1, 4, and 5, which shows that the switches 112 are formed in grooves in a tray). A switcher is arranged in each respective groove, wherein the switcher is turned on when the sample container is inserted into the corresponding groove (Hu; [0033], see Figs. 1, 4, and 5 at switches 112). 
	A position scanner configured to scan an ON-state of the switcher in the respective groove to determine the position of the sample container on the rack body ([0030]-[0031], a signal encoder 106 connects with the signal from the trigger switch for encoding the signal relating to the triggered trigger switch position information, and transmits encoded signal to the processor, see Figs. 1, 3). 
	A bottom surface of the sample container is made of a conductive material (the sample container is not positively recited). 
	Modified Hu fails to explicitly disclose that:
the switcher is composed of two conductive portions and an insulating layer disposed therebetween; and
when the sample container is inserted into the groove, the bottom surface of the sample container contacts the two conductive portions of the switcher in the respective groove, so that the switcher is turned on.
	Gillespie is in the analogous field of object position detectors (Gillespie Col. 1 Lns. 18-24). Gillespie teaches a switcher that is composed of two conductive portions and an insulating layer disposed therebetween (Gillespie; Col. 5 Lns. 53-65, a matrix of conductive lines are placed on a printed circuit board to form a position sensing system. A printed circuit board substrate is insulating, Col. 2 Lns. 52-58, see Figs. 2C-2D at conductive traces 26 and 30 on top surface 28 of substrate 24). Gillespie further teaches that, when a sample container is inserted, the bottom surface of the sample container contacts two conductive portions of the switcher, so that the switcher is turned on (Gillespie; Col. 5 Lns. 53-65, Col. 2 Lns. 52-58, see Figs. 2C-2D at conductive traces 26 and 30 on top surface 28 of substrate 24, the switcher of Gillespie appears capable of turning on when a bottom surface of a conductive object such as a sample container contacts two conductive portions of the switcher). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switcher and groove of modified Hu so that the switcher is composed of two conductive portions and an insulating layer disposed therebetween, and, when a sample container is inserted into the groove, the bottom surface of the sample container contacts the two conductive portions of the switcher in the respective groove and turns the switcher on as in Gillespie. Gillespie teaches that a device with two conductive portions and an insulating layer disposed therebetween can be used to detect the positional coordinates of a conductive object (Gillespie; Col. 5 Lns. 53-65, Col. 2 Lns. 52-58).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Fujita, as applied to claims 1, 2, 6, 8, and 10-13 above, further in view of Chen et al. (CN Pub. No. 205694848; hereinafter Chen).

Regarding claim 4, modified Hu discloses the sample rack according to claim 1. Modified Hu further discloses the communicator (see Claim 1 above at Hu teaching the communicator in [0030]-[0031]).
	Modified Hu fails to explicitly disclose at least one of: 
a temperature sensor configured to sense a temperature of an environment and communicably connected with the communicator; or 
a humidity sensor configured to sense a humidity of the environment and communicatively - 19 -4848-7369-0269.1Atty. Dkt. No. 038873-1306 (1EE190119-US) connected with the communicator.
	Chen is in the analogous field of sample containers (Chen Pg. 2 1st-4th Paras., boxes containing plant embryos for culture). Chen teaches a temperature sensor configured to sense a temperature of an environment and communicably connected with a communicator, and a humidity sensor configured to sense a humidity of the environment and communicatively- 19 -4848-7369-0269.1Atty. Dkt. No. 038873-1306 (1EE190119-US) connected with the communicator (Chen Pg. 2 Last Para.-Pg. 3 1st Para., a temperature sensor and humidity sensor are connected with a temperature and humidity display, which functions as a communicator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communicator in the sample rack of modified Hu to include a temperature sensor and humidity sensor communicatively connected (Chen Pg. 2 2nd Para.).

Regarding claim 5, modified Hu discloses the sample rack according to claim 4. Modified Hu fails to explicitly disclose an alarm configured to send an alarm message when the sensed temperature or humidity of the environment reaches an alarm threshold, the alarm message includes the identification information of the sample rack.
	Chen further teaches an alarm configured to send an alarm message when the sensed temperature or humidity of the environment reaches an alarm threshold, the alarm message includes the identification information of the sample rack (Chen Pg. 2 5th Para., an alarm sounds when the temperature or humidity exceeds a certain value. Further, the alarm appears capable of including the identification information of the sample rack). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sample rack of modified Hu to include an alarm configured to send an alarm message when the sensed temperature or humidity of the environment reaches an alarm threshold, the alarm message includes the identification information of the sample rack as in Chen. Chen teaches that an alarm that sounds when a temperature or humidity reaches a threshold can alert working personnel to deal with the issue (Chen Pg. 2 5th Para.).
	Further, in regards to the alarm message including the identification information of the sample rack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the alarm message include this information. The motivation .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Fujita, as applied to claims 1, 2, 6, 8, and 10-13 above, further in view of Coradetti et al. (US Pub. No. 2014/0230472; hereinafter Coradetti).

Regarding claim 7, modified Hu discloses the sample rack according to claim 1. Modified Hu further discloses the position collector (see Claim 1 above at Hu teaching the position collector in [0033], [0030]-[0031], Figs. 1, 3, 4, 5).
	Modified Hu fails to explicitly disclose a bottom compartment configured to receive at least a portion of the position collector.
	Coradetti is in the analogous field of sample storage systems (Coradetti [0022]). Coradetti teaches a bottom compartment configured to receive at least a portion of a position collector (Coradetti; [0030], see Fig. 1 at shelves 106, the bottom shelf being a bottom compartment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position collector of modified Hu by including a bottom compartment configured to receive at least a portion of the position collector as in Coradetti. The motivation would have been to isolate the position collector from the external environment, thereby ensuring that the position collector is not contaminated or otherwise interfered with.

Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Fujita, as applied to claims 1, 2, 6, 8, and 10-13  above, further in view of Massaro (US Pub. No. 2006/0051239) and Moss (US Pub. No. 2010/0292961).

Regarding claim 14, modified Hu discloses the sample access system according to claim 12. Modified Hu further discloses a preservation device (Hu; [0034], [0039]-[0040], the racks are stored in a refrigerator). The preservation device is configured to: 
	place the sample access kit (Hu; [0034], [0039]-[0040]);
	Modified Hu fails to explicitly disclose that the preservation device is configured to:
in response to the placement of the sample access kit, communicate with the sample rack in the placed sample access kit via the communicator to acquire the identification information of the sample rack, and 
communicate with the server to transmit the acquired identification information of the sample rack, identification information of the preservation device and related operation information of the preservation device to the server.
	Massaro is in the analogous field of sample holders (Massaro [0003]). Massaro teaches a storage device (Massaro; [0021], see Fig. 2 at sample handler 2 including base 21 which can store two or more carriers 3 simultaneously) that is configured to:
	in response to placement of a sample access kit, communicate with a sample rack via a communicator to acquire identification information of a sample rack (Massaro; [0021]-[0022], sample handler 2 includes reader 22 that can read an identifier, including carrier identifiers and sample holder identifiers, see Fig. 2 at reader 22), and
(Massaro; [0021]-[0022], [0026], the reader 22 can forward information to the control system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preservation device of modified Hu to be configured to, in response to the placement of the sample access kit, communicate with the sample rack in the placed sample access kit via the communicator to acquire the identification information of the sample rack, and communicate with the server to transmit the acquired identification information of the sample rack and the identification information of the preservation device to the server as in Massaro. Massaro teaches that reading and transmitting the identification of the sample rack will enable a control system to receive and store information regarding the identity of a sample container, as well as the rack that the sample container is stored in (Massaro [0016]). Further, reading and transmitting the identification information of the preservation device would enable a user to easily find out which preservation device the rack is located in.
	Modified Hu fails to explicitly disclose that the preservation device is configured to communicate with the server to transmit related operation information of the preservation device to the server.
	Moss is in the analogous field of preservation devices (Moss [0005]). Moss teaches a preservation device that is configured to communicate with a server to transmit related operation information of the preservation device to a server, the related operation information at least comprising information about opening and closing of a door of the preservation device (Moss; [0024], [0021], [0019]). It would have been obvious to one of ordinary skill in the art (Moss; [0024], [0021], [[0019], [0018]).

Regarding claim 15, modified Hu discloses the sample access system according to claim 14, wherein the related operation information at least comprises operation information about opening and closing of a door of the preservation device (see Claim 14 above at Moss teaching tracking the opening and closing of a refrigerator door in [0024], [0021], [0019]).

Regarding claim 17, modified Hu discloses the sample access system according to claim 14. Modified Hu further discloses that the server is further configured to: 
	upon receiving the identification information of the sample to be inquired from the user, transmit the identification information of the preservation device where the sample rack accommodating the respective sample container is located to the user (Hu; [0036], [0040], the processor stores information in a database, and a searching interface is included on the processor, which provides identification information of a desired sample to a user. Therefore, the processor appears capable of transmitting identification information of any sort to a user).

Regarding claim 18, modified Hu discloses the sample access system according to claim 14. Modified Hu further discloses that 
	the sample rack further comprises an indicator (Hu; [0036]-[0037], the signal generation board 104 further comprises an indicator, which may be a light corresponding to each trigger switch, see Figs. 1, 4, 6 at indicator 114 located adjacent to trigger switches 112 in sample rack 108). In a case where the server receives operation information about opening of a door of the preservation device from the preservation device where the sample rack accommodating the respective sample container is located, the server activates the indicator of the sample rack accommodating the respective sample container to indicate the position of the sample to be inquired on the sample rack ([0040], the processor includes a search interface, where a user may input information related to finding a desired sample in the sample rack. When the information has been input, the indicator light corresponding to the desired sample flashes. Therefore, the server appears capable of, upon receiving desired information, activating the indicator of the sample rack accommodating the desired sample in the sample rack).
	Note: The claim language “in a case where the server receives operation information about opening of a door of the preservation device” appears to be functional language. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Fujita, Massaro, and Moss, as applied to claims 14, 15, 17, and 18 above, further in view of Chen.

Regarding claim 16, modified Hu discloses the sample access system according to claim 14. Modified Hu further discloses the preservation device (see Claim 14 above at Hu teaching the preservation device in [0034], [0039]-[0040]). 
	Modified Hu fails to explicitly disclose an alarm configured to transmit an alarm message to the server via the preservation device, when a sensed temperature or humidity of an environment reaches an alarm threshold.
 	Chen is in the analogous field of sample containers (Chen Pg. 2 1st-4th Paras., boxes containing plant embryos for culture). Chen teaches an alarm configured to transmit an alarm message to a server via a preservation device, when a sensed temperature or humidity of an environment reaches an alarm threshold (Chen Pg. 2 5th Para., an alarm sounds when the temperature or humidity exceeds a certain value, and the alarm is connected with a controller. The alarm therefore appears capable of being configured to transmit an alarm via a preservation device having a controller to a server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the preservation device in the sample access system of modified Hu to include alarm configured to (Chen Pg. 2 5th Para.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798